957 F.2d 1554
Paris Hoyt CARRIGER, Petitioner-Appellant,v.Samuel A. LEWIS, Director of DOC;  Attorney General, Stateof Arizona, Respondents-Appellees.Paris Hoyt CARRIGER, Petitioner-Appellee,v.Samuel A. LEWIS, et al., Respondent-Appellant.Paris Hoyt CARRIGER, Petitioner-Appellant,v.Samuel A. LEWIS, et al., Respondent-Appellee.Paris Hoyt CARRIGER, Petitioner-Appellant,v.Samuel A. LEWIS, et al., Respondent-Appellee.Paris Hoyt CARRIGER, Petitioner-Appellant,v.Samuel A. LEWIS, Director of DOC, Respondent-Appellee.
Nos. 87-1549, 90-16013, 90-16016, 91-16334 and 91-70614.
United States Court of Appeals,Ninth Circuit.
March 13, 1992.

ORDER
Prior report:  948 F.2d 588 (9th Cir.)Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.